BRICKELL, C. J.
1. The material question of this case is, whether a married woman, who, while sole, had made a lease of her lands, can sue alone upon a promise made to hep during coverture, by a stranger, to pay her the rent accruing under the lease. The statute is, that the wife must sue or be sued alone, when the suit relates to her separate estate. — Code of |876, § 2892. The construction which this statute received soon after its enactment, and which has not since been *519departed from, is, that it refers only to the corpus of the statutory separate estate of the wife, and embraces all suits in which that may be involved. The corpus consists of all property the wife may own at the time of marriage, or which may subsequently accrue to her, whether real or personal, things in action, or things in possession, to which the common-law rights of the husband would attach but for the statute and the constitutional provision. The income, rents, and profits, which may accrue after such property comes to the possession of the husband, as the trustee of the wife, he takes without liability to account for them. When these are the subject, and not the incident of suit, it is in his name actions at law must be prosecuted. But rents accruing at the time of marriage, upon leases made by the wife while sole, are a substitute for the use and occupation of her lands, and form the corpus of her statutory separate estate, just as would the payments on an annuity. — Boynton v. Sawyer, 35 Ala. 497. When such rents form the consideration of a promise made by a stranger to her, subsequent to marriage, an action on such promise must be prosecuted in her name. There is, consequently, no error in the rulings of the City Court upon this question,
2. That a purchaser from a tenant, of crops grown on rented premises, who, with notice of the lien of a landlord, removes and converts them, so that the lien, and the statutory remedy to enforce it, are rendered unavailing, is liable to the landlord in a special action on the case, we have several times decided. — Hussey v. Peebles, 53 Ala. 432; Lomax v. Le Grand, 60 Ala. 537. Such liability is a sufficient consideration to support his promise to pay the landlord the rent due him from the tenant.
3. Protection against the lien of the landlord can not be claimed by a purchaser, if he has notice of facts which ought to put him on inquiry, and which, if pursued, would have led to knowledge of its existence. If he disregards such facts, he incurs the same liability which he would have incurred if actual knowledge was imputable to him. — Lomax v. Le Grand, supra.
We do not deem it necessary to pass on the several objections to the admissibility oi evidence found in the bill of exceptions. They have been considered, and we find in them no error prejudicial to the appellant.
The judgment is affirmed.